PUBLISHED

                ,,Suptrtur &Turf of
                                  2015-SC-000133-KB

                                                         DATE              s
MARY LOU CHANDLER                                                                MOVANT



V.                               IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                                   RESPONDENT



                                OPINION AND ORDER

       Movant, Mary Lou Chandler, KBA No. 11465, 1 petitions this Court to

resign under the terms of permanent disbarment. The Kentucky Bar

Association (KBA) has no objection to Chandler's motion. Movant was

temporarily suspended pursuant to SCR 3.166(1) 2 on December 20, 2014, and

remains suspended at this time.


       1 Movant was admitted to the practice of law in Kentucky on May 1, 1978, and
her bar roster address is P.O. Box 1053, Paintsville, Kentucky, 41240.
       2 SCR 3.166(1)provides that: "Any member of the Kentucky Bar Association
who pleads guilty to a felony, including a no contest plea or a plea in which the
member allows conviction but does not admit the commission of a crime, or is
convicted by a judge or jury of a felony, in this State or in any other jurisdiction, shall
be automatically suspended from the practice of law in . this Commonwealth. "Felony"
means an offense for which a sentence to a term of imprisonment of at least one year
is authorized by law. The imposition of probation, parole, diversion or any other type
of discharge prior to the service of sentence, if one is imposed, shall not affect the
automatic suspension. The suspension shall take effect automatically beginning on
the day following the plea of guilty or finding of guilt by a judge or jury or upon the
entry of judgment whichever occurs first. The suspension under this rule shall remain
in effect until dissolved or superseded by order of the Court. Within 30 days of the
plea of guilty, or the finding of guilt by a judge or jury, or entry of judgment, whichever
occurs first, the suspended attorney may file a motion with the Clerk of the Supreme
Court of Kentucky setting forth any grounds which the attorney believes justify
dissolution or modification of the suspension."
                                     I. BACKGROUND

      Movant entered a guilty plea in the Johnson County Circuit Court in the

matter of Commonwealth v. Mary Lou Chandler, Case No. 14-CR-00152 to one

count of Complicity to Trafficking in a Controlled Substance, a Class D Felony.

Movant was sentenced to two years in prison, to be probated for five years.

Under the terms of Movant's plea agreement, she must give up her membership

with the Kentucky Bar Association and agree to no longer practice law in the

Commonwealth of Kentucky. At present, although the KBA is investigating, the

Inquiry Commission has not yet returned formal disciplinary charges. Movant

requests that these proceedings be terminated and that she be allowed to

resign under terms of permanent disbarment pursuant to SCR 3.480(3).

      Movant acknowledges that the foregoing facts would support disciplinary

charges for violations of SCR 3.130-8.4(b) (commission of a criminal act

reflecting adversely on a lawyer's honesty, trustworthiness or fitness as a

lawyer in other respects). Therefore, she requests that the Court grant her

leave to resign from the KBA under terms of permanent disbarment pursuant

to SCR 3.480(3). 3 We agree that Movant's motion to withdraw her membership

is appropriate pursuant to SCR 3.480(3).


      3 SCR   3.480(3) provides in pertinent part:
Any member who has been engaged in unethical or unprofessional conduct and
desires to withdraw his membership under terms of permanent disbarment
shall file a verified motion with the Court stating as follows:
      (a) He/she has violated the Rules of Professional Conduct, or his/her
          conduct fails to comply with those rules, the specifics of which shall
          be detailed in the motion.
      (b) He/she will not seek reinstatement and understands the provisions of
          SCR 3.510 and SCR 3.520 do not apply.
      (c) He/she will not practice law in the Commonwealth of Kentucky
          subsequent to the permanent disbarment order.

                                             2
Therefore, it is hereby ORDERED that:

       1) Movant, Mary Lou Chandler, is permanently disbarred from the

practice of law;

      2) Pursuant to SCR 3.390, Movant shall, within ten days from the entry

of this Opinion and Order, if she has not already done so, notify all clients, in

writing, of her inability to represent them; notify, in writing, all courts in which

she has matters pending of her disbarment from the practice of law; and

furnish copies of all letters of notice to the Office of Bar Counsel;

      3) If she has not already done so, to the extent possible, Movant shall

immediately cancel and cease any advertising activities in which she is

engaged; and

      4) In accordance with SCR 3.450, Movant shall pay all costs associated

with these proceedings, said sum being $25.00, for which execution may issue

from this Court upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: May 14, 2015.




                                          3